Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 01/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,833,625 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claims 1-20 are now allowable. 
REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination of “wherein the motor comprises a maximum rated speed that is greater than the maximum structural speed limit of the fan; a variable frequency drive (VFD) coupled to the motor; and a controller configured to operate the VFD, based on supplied input indicative of the maximum structural speed limit, such that the VFD maintains an operational speed of the motor to be less than or equal to the maximum structural speed limit of the fan by altering power supplied to the motor during operation of the motor.” with regards to claim 1,  
claim 13 and
“wherein the fan assembly comprises a fan and the at least one operational setting comprises a maximum structural speed limit of the fan; determine electrical power settings to facilitate control of a motor based on the supplied input, wherein the motor is configured to drive the fan, and the motor comprises a maximum rated speed that is greater than the maximum structural speed limit of the fan; and send a command to a variable frequency drive (VFD) to provide electricity with the electrical power settings to alter power supplied to the motor during operation of the motor and thereby maintain an operational speed of the motor to be less than or equal to the maximum structural speed limit of the fan.” with respect to claim 20.
Examiner believes that the claim limitations above are neither inherent nor obvious. Therefore, the claims are allowable.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meeuwsen (US Pub. No. 2015/0039139) discloses a fan assembly comprising a fan (89) and a VFD (34) coupled to the motor (88) having a rated speed as mentioned in paragraph 0041. However, the prior art fails to disclose input indicative of the maximum structural speed limit as indicated in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on M-F (7:30 AM-5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance call 800-786-9199 or 571-272-1000.




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846